Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply filed on 4/29/2022. Claims 1-20 are pending. This Office Action is Final.
 
Response to Arguments
	A) Applicant’s amendments and arguments regarding 35 USC 101 for an Abstract idea has been considered but have been deemed not persuasive. The computing steps and the displaying steps are both math and are not integrated into a practical application or significantly more. The recited limitations of using score computational techniques are clearly math and the displaying is geometry.  
Examiner Note: Examiner contacted USPTO Quality assurance for a second opinion, and Quality Assurance agreed that the claims are an abstract idea for the above reasons.

	B) Applicant’s arguments with respect to claim(s) 1, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	C) Applicant argues that Osburn fails to disclose, teach or even suggest “wherein the first visualization comprises a first scatter plot relating the anomaly scores to impact scores, and the second visualization comprises a second scatter plot relating the anomaly scores to the impact scores,” with regards to claim 8.  Examiner respectfully disagrees. 
	Examiner submits that’s Osburn teaches wherein the first visualization comprises a first scatter plot relating the anomaly scores to impact scores, and the second visualization comprises a second scatter plot relating the anomaly scores to the impact scores. Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  Applicant argues that Osburn’s scatter chart does not display the risk scores in the proper relation to impact scores.  However, Osburn is relied upon to teach the use of a scatter chart.  How a scatter plot is used to display particular data is an obvious variation and use of a scatter plot.  So while Osburn is not explicitly displaying the data in the recited matter, it would be obvious to display data to the preference of the user wishing to display the data.  As a result Osburn teaches the limitations argued above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.
	Regarding claim 1, 15 and 19, the claim is directed to an abstract idea as reciting the limitations “compute risk score” and “generate a plurality of visualizations.”  The aforementioned steps are “mental process/mathematical calculation/” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.  
	Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., processor/memory, computing system).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting or determining operation etc.,) such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. See US Applications 2013/0254535, 2015/0156194 and 2011/0154027.  As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claim is directed to non-statutory subject matter.

	Regarding claims 2-14, 16-17 and 20; the dependent claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 20180241761) in view of Gupta et al. (US 2018/0048668).

	As per claim 1, Bania teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to:
compute risk scores relating to points corresponding to events in a computing environment, using a plurality of different risk score computation techniques (Bania, Paragraph 0029 recites “Thus, referring to FIG. 4, in accordance with example implementations, a technique 400 includes receiving (block 404) data that identifies a plurality of security threat indicators ( behavior anomalies, for example) that are exhibited by behaviors of a plurality of entities that are associated with a computer system. A given security threat indicator indicates an activity by an entity of the plurality of entities and is associated with at least one of a confidence score that represents a measure of confidence that the activity is associated with a security threat or a risk score that represents an impact of the security threat. The technique 400 includes selectively grouping (block 408) the identified security threat indicators into collections based at least in part on relations among the entities. Moreover, the technique 400 includes selectively reporting (block 412) the collections to a security operations center based at least in part on the risk and confidence scores that are associated with the collections.” Risk scores and confidence scores are different types of computation techniques).

	compute risk scores relating to points corresponding to events in a computing environment in response to receiving data corresponding to the points, using a plurality of different risk score computation techniques (Bania, Paragraph 0029 recites “Thus, referring to FIG. 4, in accordance with example implementations, a technique 400 includes receiving (block 404) data that identifies a plurality of security threat indicators ( behavior anomalies, for example) that are exhibited by behaviors of a plurality of entities that are associated with a computer system. A given security threat indicator indicates an activity by an entity of the plurality of entities and is associated with at least one of a confidence score that represents a measure of confidence that the activity is associated with a security threat or a risk score that represents an impact of the security threat. The technique 400 includes selectively grouping (block 408) the identified security threat indicators into collections based at least in part on relations among the entities. Moreover, the technique 400 includes selectively reporting (block 412) the collections to a security operations center based at least in part on the risk and confidence scores that are associated with the collections.” Risk scores and confidence scores are different types of computation techniques), 
	wherein computing the risk scores comprises: computing a first set of risk scores relating to the points, using a first risk score computation technique of the different risk score computation techniques (Bania, Paragraph 0027 recites “In this manner, in accordance with example implementations, the anomaly detection engine 124 provides a confidence score and a risk score for each behavior anomaly. In general, the confidence score is a measure of the anomaly detection engine's confidence that the anomaly is a true positive (i.e., an actual anomaly). For example, in accordance with some implementations, the anomaly detection engine 124 may provide a confidence score within the range of 0 to 1. The anomaly detection engine 124 may also, in accordance with example implementations, provide a risk score for each identified behavior anomaly. In general, the risk score represents a potential security impact associated with the anomaly. For example, some behavior anomalies may bear higher correlations to high impact security threats than other behavior anomalies. In accordance with example implementations, the risk score may be with a range of 0 to 1.”); 
	and computing a second set of risk scores relating to the points, using a second risk score computation technique of the different risk score computation techniques (Bania, Paragraph 0028 recites “In accordance with some implementations, the anomaly reporting engine 232 combines the confidence and risk scores of the behavior anomalies of a given collection to derive the aggregate score for the collection.” Bania is teaching an aggregate score which is a combination of risk and confidence scores).
	But fails to teach generate a plurality of visualizations representing the points in response to computing the risk scores, the plurality of visualizations comprising:
a first visualization displaying the points and displaying the first set of risk scores with respect to a first axis corresponding to anomaly scores and a second axis corresponding to impact scores, wherein the points and the first set of risk scores are displayed relative to one another on the first visualization, and a second visualization displaying the points and displaying the second set of risk scores with respect to the first axis and the second axis, wherein the points and the second set of risk scores are displayed relative to one another on the second visualization.
	However, in an analogous art Gupta teaches generate a plurality of visualizations representing the points in response to computing the risk scores, the plurality of visualizations comprising: a first visualization displaying the points and displaying the first set of risk scores with respect to a first axis corresponding to anomaly scores and a second axis corresponding to impact scores, wherein the points and the first set of risk scores are displayed relative to one another on the first visualization, and a second visualization displaying the points and displaying the second set of risk scores with respect to the first axis and the second axis, wherein the points and the second set of risk scores are displayed relative to one another on the second visualization (Gupta, Fig. 8A-8b and Paragraphs 0106-0107 recites “FIGS. 8A-8B are graphical illustrations of a risk heat map according to various embodiments of the invention. The example of FIG. 8A depicts the risk associated with two groups of 6 devices (one group is depicted using a solid line and the other group is depicted using a hatched line) on a scale of 0 to 3.5. The risk score of each device is plotted on the radial axis and the combined polygon shows the overall risk of the group of devices.  In the example FIG. 8B, the graph starts at the top right corner. The x-axis is the risk in one dimension (e.g., likelihood) while the y-axis is the risk in another dimension (e.g., impact). The curved boundaries in the graph of FIG. 8B depict the differentiation between a mix of likelihood and impact that shows low-medium-high overall risk. As depicted in FIG. 8B, low likelihood and low impact corresponds to low risk (top right) while high likelihood and high impact correspond to the high risk region (bottom left). Note that FIGS. 8A and 8B are two examples of the countless arrangements of risk heat maps which may be employed by embodiments of the invention.” It would be an obvious variation to produce numerous other visualizations depending on data or how one would like to display data based on preference.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Gupta’s Risk modeling with Bania’s Reporting Behavior Anomalies because the use of graphs help display a risk to impact correlation.

Regarding claims 15 and 19, claims 15 and 19 are directed to a system and a method associated with the non-transitory machine-readable storage medium of claim 1. Claims 15 and 19 are of similar scope to claim 1, and are therefore rejected under similar rationale.

Claims 2-4, 6, 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 20180241761) and Gupta et al. (US 2018/0048668) and in further view Manadhata et al. (US 2018/0336353). 

	As per claim 2, Bania in combination with Gupta teaches the non-transitory machine-readable storage medium of claim 1, but fails to teach wherein computing the risk scores comprises computing a risk score of at least one point included in the points; and the computing of the risk score comprises combining an anomaly score and an impact score associated with the at least one point, wherein the anomaly score indicates a degree of anomalousness of an event corresponding to the at least one point.
	However, in an analogous art Manadhata teaches wherein computing the risk scores comprises computing a risk score of at least one point included in the points; and the computing of the risk score comprises combining an anomaly score and an impact score associated with the at least one point, wherein the anomaly score indicates a degree of anomalousness of an event corresponding to the at least one point (Manadhata, Paragraph 0052 recites “The risk determining engine 110 computes (at 208) a risk score (e.g., the entity risk score 112 of FIG. 1) for the entity based on the weighted anomaly score and the impact score. In addition, the anomaly response action engine 122 performs (at 210), in response to the risk score, an action relating to an issue associated with the entity.”)
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Manadhata’s risk scores for entities with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.

	As per claim 3, Bania in combination with Gupta teaches the non-transitory machine-readable storage medium of claim 1, but fails to teach wherein the computing of the risk scores comprises computing, for a first point of the points: a first risk score based on combining, using a first risk score computation technique, an anomaly score and an impact score for the first point, and a second risk score based on combining, using a second risk score computation technique, the anomaly score and the impact score for the first point.
	However, in an analogous art Manadhata teaches wherein the computing of the risk scores comprises computing, for a first point of the points: a first risk score based on combining, using a first risk score computation technique, an anomaly score and an impact score for the first point, and a second risk score based on combining, using a second risk score computation technique, the anomaly score and the impact score for the first point (Manadhata, Paragraph 0055 recites “The risk determining engine 110 computes (at 306) a weighted likelihood score for each anomaly detector by combining a current anomaly score (108) and the weight computed (at 304) for the anomaly detector. In some examples, the anomaly score (108) can be multiplied with the weight. In other examples, the weight for the anomaly detector can be used as a filter to ignore an anomaly detection from the anomaly detector if the weight is less than a specified threshold. However, if the weight for the anomaly detector is greater than or equal to the threshold, then the anomaly detection (and more specifically, the anomaly score from the anomaly detector) can be used for producing the weighted likelihood score.” Where updated score will be made in order to ensure that a current anomaly score is being used because of an updated parameter.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Manadhata’s risk scores for entities with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.

	As per claim 4, Bania in combination with Gupta and Manadhata teaches the non-transitory machine-readable storage medium of claim 3, Manadhata further teaches wherein the first risk score is based on a product of the anomaly score and the impact score for the first point, and the second risk score is based on a mean using the anomaly score and the impact score for the first point (Manadhata, Paragraph 0057 recites “The risk determining engine 110 combines (at 308) the weighted likelihood scores of the respective anomaly detectors to produce an overall likelihood score, which can also be in the range between 0 and 1 (or in another range of values). Various example manners of producing the overall likelihood score can be performed. For example, an aggregate of the weighted likelihood scores for the respective anomaly detectors can be computed, where the aggregate can be a mathematical aggregate such as an average of the weighted likelihood scores, a maximum of the weighted likelihood scores, a harmonic mean of the weighted likelihood scores, a weighted average of the weighted likelihood scores, and so forth. In other examples, a function or classifier can be applied to the weighted likelihood scores to produce the overall likelihood score. The function or classifier may have been trained based on past data. As a further example, a rule (or a set of rules) can be applied to the weighted likelihood scores to generate the overall anomaly score. For example, if the combination of the weighted likelihood scores satisfies the rule (or set of rules), then a first overall likelihood score can be output. On the other hand, if the combination of the weighted likelihood scores does not satisfy the rule (or set of rules), then a different second overall likelihood score can be output.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Manadhata’s risk scores for entities with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.

	As per claim 6, Bania in combination with Gupta and Manadhata teaches the non-transitory machine-readable storage medium of claim 3, Manadhata further teaches wherein the first risk score is computed using a first formula responsive to a first relationship between the anomaly score and the impact score for the first point, and is computed using a second formula responsive to a second relationship between the anomaly score and the impact score for the first point (Manadhata, Paragraph 0055 recites “The risk determining engine 110 computes (at 306) a weighted likelihood score for each anomaly detector by combining a current anomaly score (108) and the weight computed (at 304) for the anomaly detector. In some examples, the anomaly score (108) can be multiplied with the weight. In other examples, the weight for the anomaly detector can be used as a filter to ignore an anomaly detection from the anomaly detector if the weight is less than a specified threshold. However, if the weight for the anomaly detector is greater than or equal to the threshold, then the anomaly detection (and more specifically, the anomaly score from the anomaly detector) can be used for producing the weighted likelihood score.” Where updated score will be made in order to ensure that a current anomaly score is being used because of an updated parameter.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Manadhata’s risk scores for entities with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.

	As per claim 7, Bania in combination with Gupta and Manadhata teaches the non-transitory machine-readable storage medium of claim 6, Manadhata further teaches wherein the first formula comprises a product of the anomaly score and the impact score for the first point, and the second formula comprises a mean using the anomaly score and the impact score for the first point (Manadhata, Paragraph 0057 recites “The risk determining engine 110 combines (at 308) the weighted likelihood scores of the respective anomaly detectors to produce an overall likelihood score, which can also be in the range between 0 and 1 (or in another range of values). Various example manners of producing the overall likelihood score can be performed. For example, an aggregate of the weighted likelihood scores for the respective anomaly detectors can be computed, where the aggregate can be a mathematical aggregate such as an average of the weighted likelihood scores, a maximum of the weighted likelihood scores, a harmonic mean of the weighted likelihood scores, a weighted average of the weighted likelihood scores, and so forth. In other examples, a function or classifier can be applied to the weighted likelihood scores to produce the overall likelihood score. The function or classifier may have been trained based on past data. As a further example, a rule (or a set of rules) can be applied to the weighted likelihood scores to generate the overall anomaly score. For example, if the combination of the weighted likelihood scores satisfies the rule (or set of rules), then a first overall likelihood score can be output. On the other hand, if the combination of the weighted likelihood scores does not satisfy the rule (or set of rules), then a different second overall likelihood score can be output.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Manadhata’s risk scores for entities with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.

	As per claim 20, Bania in combination with Gupta teaches the method of claim 19, but fails to teach computing third risk scores relating to the points corresponding to the events in the computing environment, using a third risk score formula that combines anomaly scores and impact scores in a third way different from the first way and the second way.
	However, in an analogous art Manadhata teaches computing third risk scores relating to the points corresponding to the events in the computing environment, using a third risk score formula that combines anomaly scores and impact scores in a third way different from the first way and the second way (Manadhata, Paragraph 0055 recites “The risk determining engine 110 computes (at 306) a weighted likelihood score for each anomaly detector by combining a current anomaly score (108) and the weight computed (at 304) for the anomaly detector. In some examples, the anomaly score (108) can be multiplied with the weight. In other examples, the weight for the anomaly detector can be used as a filter to ignore an anomaly detection from the anomaly detector if the weight is less than a specified threshold. However, if the weight for the anomaly detector is greater than or equal to the threshold, then the anomaly detection (and more specifically, the anomaly score from the anomaly detector) can be used for producing the weighted likelihood score.” Where updated score will be made in order to ensure that a current anomaly score is being used because of an updated parameter.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Manadhata’s risk scores for entities with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.
	And Gupta further teaches generating, in response to computing the third risk scores, a third visualization including representations of the points relative to third contours representing respective different third risk scores wherein the points and the third contours are displayed on the third visualization with respect to the first axis and the second axis. (Gupta, Fig. 8A-8b and Paragraphs 0106-0107 recites “FIGS. 8A-8B are graphical illustrations of a risk heat map according to various embodiments of the invention. The example of FIG. 8A depicts the risk associated with two groups of 6 devices (one group is depicted using a solid line and the other group is depicted using a hatched line) on a scale of 0 to 3.5. The risk score of each device is plotted on the radial axis and the combined polygon shows the overall risk of the group of devices.  In the example FIG. 8B, the graph starts at the top right corner. The x-axis is the risk in one dimension (e.g., likelihood) while the y-axis is the risk in another dimension (e.g., impact). The curved boundaries in the graph of FIG. 8B depict the differentiation between a mix of likelihood and impact that shows low-medium-high overall risk. As depicted in FIG. 8B, low likelihood and low impact corresponds to low risk (top right) while high likelihood and high impact correspond to the high risk region (bottom left). Note that FIGS. 8A and 8B are two examples of the countless arrangements of risk heat maps which may be employed by embodiments of the invention.” It would be an obvious variation to produce numerous other visualizations depending on data or how one would like to display data based on preference.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Gupta’s Risk modeling with Bania’s Reporting Behavior Anomalies because the use of graphs help display a risk to impact correlation.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 20180241761), Gupta et al. (US 2018/0048668) and Manadhata et al. (US 2018/0336353) and in further view of Verma et al. (US 2019/0132224).

	As per claim 5, Bania in combination with Gupta and Manadhata teaches the non-transitory machine-readable storage medium of claim 4, but fails to teach wherein the mean using the anomaly score and the impact score for the first point comprises a harmonic mean.
	However, in an analogous art Verma teaches wherein the mean using the anomaly score and the impact score for the first point comprises a harmonic mean (Verma, Paragraph 0091 recites “In Table 1, above, four metrics used to evaluate the use of the label propagation algorithm are shown. Those four metrics include: accuracy, precision, recall, and F1. The accuracy metric represents the ratio of correctly predicted outlier entities over the total number of outlier entities. The precision metric represents the ratio of correctly predicted outlier entities to the total predicted outlier entities. The recall metric represents the ratio of correctly predicted outlier entities to all entities in an actual class. The F1 metric represents the harmonic mean of precision and recall.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Verma’s systems and methods for identifying and mitigating outlier network activity with Bania’s Reporting Behavior Anomalies because it will be useful to use harmonic means to calculate a more precise average.
	
Claims 8-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 20180241761) and Gupta et al. (US 2018/0048668) and in further view and in further view of Osborn et al. (US 2007/0239495).

	As per claim 8, Bania in combination with Gupta teaches the non-transitory machine-readable storage medium of claim 2, but fails to teach wherein the first visualization comprises a first scatter plot relating the anomaly scores to impact scores, and the second visualization comprises a second scatter plot relating the anomaly scores to the impact scores.
	However, in an analogous art Osborn teaches wherein the first visualization comprises a first scatter plot relating the anomaly scores to impact scores, and the second visualization comprises a second scatter plot relating the anomaly scores to the impact scores (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data. 
	
	As per claim 9, Bania in combination with Gupta and Osborn teaches the non-transitory machine-readable storage medium of claim 8, Osborn further teaches wherein the first scatter plot comprises iso-contour curves corresponding to respective risk scores, and the second visualization comprises iso-contour curves corresponding to respective risk scores, wherein each iso-contour curve of the iso-contour curves in the first and second scatter plots represent a respective same risk score (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a Iso-contour is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data. 

	As per claim 10, Bania in combination with Gupta and Osborn non-transitory machine-readable storage medium of claim 9, Osborn further teaches wherein the instructions upon execution cause the system to: define bins in the first scatter plot using the iso-contour curves of the first scatter plot, wherein a bin of the bins in the first scatter plot comprises a representation of at least one point of the points; and define bins in the second scatter plot using the iso-contour curves of the second scatter plot, wherein a bin of the bins in the second scatter plot comprises a representation of at least one point of the points (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a Iso-contour is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data. 

	As per claim 11, Bania in combination with Gupta and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein each bin of the bins in the first scatter plot represents a respective range of risk scores, and each bin of the bins in the second scatter plot represents a respective range of risk scores (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data. 

	As per claim 12, Bania in combination with Gupta and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein defining the bins in the first scatter plot comprises drawing curves that intersect the iso-contour curves of the first scatter plot, and defining the bins in the second scatter plot comprises drawing curves that intersect the iso-contour curves of the second scatter plot (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data. 

	As per claim 13, Bania in combination with Gupta and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein the instructions upon execution cause the system to: receive a user selection of a first bin of the bins in the first scatter plot; and responsive to the user selection, generate a representation of points represented in the first bin (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 14, Bania in combination with Gupta and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein bins in a first part of the first scatter plot are larger than bins in a second part of the first scatter plot (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 16, Bania in combination with Gupta system of claim 15, but fails to teach wherein a contour of the contours in the first visualization comprises a first iso-contour that represents an individual risk score, and a contour of the contours in the second visualization comprises a second iso-contour that represents the individual risk score, wherein an orientation of the first iso-contour is different from an orientation of the second iso-contour.
	However, in an analogous art Osborn teaches wherein a contour of the contours in the first visualization comprises a first iso-contour that represents an individual risk score, and a contour of the contours in the second visualization comprises a second iso-contour that represents the individual risk score, the first iso-contour and the second iso-contour having different orientations (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 17, Bania in combination with Gupta and Osborn system of claim 16, Osborn further teaches wherein the instructions are executable on the processor to: draw curves in the first visualization to provide bins with boundaries defined by the curves in the first visualization and the contours in the first visualization; and draw curves in the second visualization to provide bins with boundaries defined by the curves in the second visualization and the contours in the second visualization (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 18, Bania in combination with Gupta and Osborn system of claim 17, Osborn further teaches wherein bins adjacent a lower left corner of the first visualization are smaller than bins adjacent an upper right corner of the first visualization, and wherein bins adjacent a lower left corner of the second visualization are larger than bins adjacent an upper right corner of the second visualization (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439